Title: Enclosure: Statement I, 3 November 1792
From: Jefferson, Thomas
To: Washington, George


EnclosuresStatement I
  



The Department of State in Account




Dr.



 




 
D.


1790.
 Aug. 14
To a warrant from the Treasury under the Act for foreign intercourse (1790 July 1)


 
500.



 


ƒ
D
 



 
 Decr. 20
To the Treasurer’s Excha. on Will. V. Staphs. & Hub. under do.

2,475.0 
 = 1000.
 



 
To do.

577.10
=  233.33
 




 




 ƒ



1791
 Mar. 19
To do.



 99,000
40,000.


 
 May  7
To do. under Act of Mar. 3. 1791. c 16



 32,175
13,000.


1792
 Jan. 27
To do. under Act for foreign intercourse
95,947.10
= 38,766.67

 
40,000 


 
 

99,000
= 40,000

 



 
 June 30
To do. under the act of 1792. May 8. c.41 s.3



 123,750
50,000 





 



143,500.


Th: Jefferson




 
with the United States


 
 
Cr.



 


 

 
D


1790
 Aug. 14
 By paid Col. Humphreys on his mission to Madrid (as by his receipt)

 
500.



 

ƒ
D



 
 Decr. 17
 By remittance to Mr. G. Morris (as by his letter Feby. 26. 91) the bill per contra for
2475
 = 1000.



 
 
 By do. to J.B. Cutting (as by papers given in to Congress) the bill per contra for
 577.10
=  233⅓



1791.
 Mar. 19
 By do. to Will. v. Staphorsts & Hub. (as by their acct. June 10. 91) the bill per contra for 99,000 =

 
40,000 


 
 May 13
 By do. to do. subject to Humphreys & Barclay (as by lre. & rect.) the bill per contra for 32,175 =

 
13,000.


1792.
 Jan. [23]
 By do. to do. (as by their account Apr. 10. 92.) the bill per contra for
 95,947
 = 38,766⅔

 
40,000.



 
 
99,000
 = 40,000

 



 
 July 3
 By do. to do. subject to T. Pinckney for purposes of Act May 8. 92. the bill per contra for 123,750.

 
50 000 



 


 
 
 
143,500 


Th: Jefferson

